DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 23 January 2020 and 11 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bier et al. (US 2020/0104428 A1), hereinafter Bier.

As to claim 1, Bier discloses an apparatus (Figs. 1 and 7) comprising:
a storage configured to store an index structure (Figs. 1 and 7, #124, I-Blocks) that comprises an index of keys from a blockchain ledger (Figs. 1 and 5; [0013]; [0026], Index keys corresponding to data from a blockchain ledger are stored in indexes in I-blocks.), where the keys are stored as nodes in the index structure (Fig. 5, [0036]; [0039], E.g. the index can be stored as a B-tree, thus storing the keys as nodes to lookup.); and
a processor (Fig. 7; [0047]) configured to receive a blockchain request for data stored on the blockchain ledger, read a set of keys of a non-critical query included in the blockchain request from the nodes in the index structure ([0035]; [0036], A non-critical query, i.e. a search query that only retrieves data, is received and appropriate indexes loaded and searched for matching keys.), and generate and store a read set for the blockchain request which does not include values for the set of keys of the non-critical query ([0032]; [0035], A set of resulting transactions can be generated and stored, at least temporarily. The results include identifications of blocks that contain values for the set of keys of the query and not the values themselves.).


As to claim 9, Bier discloses a method comprising:
storing an index structure that comprises an index of keys from a blockchain ledger (Figs. 1 and 5; [0013]; [0026], Index keys corresponding to data from a blockchain ledger are stored in indexes in I-blocks.), where the keys are stored as nodes in the index structure (Fig. 5, [0036]; [0039], E.g. the index can be stored as a B-tree, thus storing the keys as nodes to lookup.);
receiving a blockchain request for data stored on the blockchain ledger ([0035]; [0036], A non-critical query, i.e. a search query that only retrieves data, is received and appropriate indexes loaded and searched for matching keys.);
reading a set of keys of a non-critical query included in the blockchain request from the nodes in the index structure ([0035]; [0036], A non-critical query, i.e. a search query that only retrieves data, is received and appropriate indexes loaded and searched for, i.e. reading, matching keys.); and
generating and storing a read set for the blockchain request which does not include values for the set of keys of the non-critical query ([0032]; [0035], A set of resulting transactions can be generated and stored, at least temporarily. The results include identifications of blocks that contain values for the set of keys of the query and not the values themselves.).


As to claim 17, Bier discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method (Figs. 1 and 5; [0048]) comprising:
storing an index structure that comprises an index of keys from a blockchain ledger (Figs. 1 and 5; [0013]; [0026], Index keys corresponding to data from a blockchain ledger are stored in indexes in I-blocks.), where the keys are stored as nodes in the index structure (Fig. 5, [0036]; [0039], E.g. the index can be stored as a B-tree, thus storing the keys as nodes to lookup.);
receiving a blockchain request for data stored on the blockchain ledger ([0035]; [0036], A non-critical query, i.e. a search query that only retrieves data, is received and appropriate indexes loaded and searched for matching keys.);
reading a set of keys of a non-critical query included in the blockchain request from the nodes in the index structure ([0035]; [0036], A non-critical query, i.e. a search query that only retrieves data, is received and appropriate indexes loaded and searched for, i.e. reading, matching keys.); and
generating and storing a read set for the blockchain request which does not include values for the set of keys of the non-critical query ([0032]; [0035], A set of resulting transactions can be generated and stored, at least temporarily. The results include identifications of blocks that contain values for the set of keys of the query and not the values themselves.).


As to claims 3, 11, and 19, the claims are rejected for the same reasons as claims 1, 9, and 17 above. In addition, Bier discloses build the index structure based on key values that are added to the blockchain ledger ([0026]; [0029]; [0030], The index is built as transactions occur on the blockchain, indexing the keys of the transactions to reference the transactions.).

As to claims 5 and 13, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Bier discloses to identify a query of the blockchain request as the non-critical query when the query does not impact a validity of the blockchain request ([0035]; [0036], A non-critical query, i.e. a search query that only retrieves data and thus does not impact a validity of the blockchain request. Thus, identifying a search query as opposed to a request to add an index block to the blockchain which does require validation (Fig. 6, #620-630; [0040]) is identifying the query as non-critical as claimed.).  

As to claims 7 and 15, the claims are rejected for the same reasons as claims 1 and 12 above. In addition, Bier discloses wherein the index structure is implemented within logic of chaincode of a blockchain peer node (Figs. 1 and 4; [0021]; [0026], The index structure is stored in I-blocks in the blockchain.).


As to claims 8 and 16, the claims are rejected for the same reasons as claims 1 and 12 above. In addition, Bier discloses wherein the keys in the index structure correspond to unique values stored on a blockchain of the blockchain ledger ([0024]; [0036], Transactions are indexed including a unique identifier to uniquely identify transactions having queried data in the blockchain.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bier as applied above, and further in view of Delaney et al. (US 2017/0316041 A1), hereinafter Delaney.

As to claims 2, 10, and 18, the claims are rejected for the same reasons as claim 1, 9, and 17 above. In addition, Bier discloses wherein the index structure comprises a b-tree in which the keys are arranged as nodes in a hierarchical manner (Fig. 5, [0036]; [0039], E.g. the index can be stored as a B-tree, thus storing the keys in a hierarchical manner as nodes to lookup.).  
Bier does not specifically disclose that the index structure is a binary tree.
([0039]).
However, Delaney discloses that a binary tree is readily interchangeable as an index structure with a B-Tree ([0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bier with the teachings of Delaney by substituting a binary tree for the b-tree of Bier. Since both types of trees perform the same function of indexing, but in slightly different formats, and similar traversal methods can be applied, said substitution would achieve the predictable result of providing the tree based index searchable by Bier.

As to claims 4, 12, and 20, the claims are rejected for the same reasons as claims 1, 9, and 17 above. In addition, Bier does not explicitly disclose read the set of keys one-by-one from the nodes in the index structure via a next function.  
Although one of ordinary skill in the art before the effective filing date would readily recognize that key nodes of b-trees would obviously be traversed, i.e. navigating to a next node via a next function, one-by-one to find a matching node as this is well understood as how B-trees work.
However, Delaney more explicitly discloses to read the set of keys one-by-one from the nodes in the index structure via a next function ([0020]; [0036], Nodes of an index tree, such as a B-tree or binary tree, are traversed to find desired data. I.e. they are read one-by-one by a function that follows a path to each, functionally analogous to the claimed “next function.”).
(Delaney, [0020]; [0036]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bier as applied above, and further in view of Innocenti (US 2020/0034353 A1).

As to claims 6 and 14, the claims are rejected for the same reasons as claims 1 and 9 above. In addition, Bier does not disclose to validate the blockchain request based on a previous read set for the blockchain request which does not include the values for the set of keys read from the index structure.
However, Innocenti discloses validate the blockchain request based on a previous read set for the blockchain request ([0319]-[0321]; [0348]; [0350], A read set is produced from querying blockchain data. Validation on the result set is performed by re-executing the request and checking results against those previously computed. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bier with the teachings of Innocenti by modifying Bier to re-execute queries and compare the read set for the blockchain request which does not include the values for the set of keys read from the index structure (Innocenti, [0350]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 2020/0050595 A1) discloses generating indexes for searching blockchains.
Garagiola et al. (US 2019/0042620 A1) discloses storing indexes in a blockchain.
Chang et al. (WO 2020/056458 A1) discloses indexing data of a block chain as a binary tree.
Park et al. (US 2021/0081400 A1) discloses generating, validating, and searching blockchain indices.
Xiao (WO 2020/024904 A1) discloses searching blockchain indexes and caching indexes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/             Primary Examiner, Art Unit 2167